Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 01/03/2021 has been entered. Claims 1-2 and 4 -15 remain pending in the application. Claim 1 has been amended and claim 3 has been canceled by the Applicant. Claims 1-2 and 4-15 are found allowable. 

Allowable Subject Matter

Claims 1-2 and 4-15 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards an imaging lens system, the closest prior art of Imaoka teaches (see Figs. 1-13) such an imaging lens system  (i.e. image focus lens and camera system, e.g. lens arrangement, see Title, Abstract, paragraphs [03, 08-21, 69-73, 115-124, 135-144], see e.g. example embodiments 1-2, 5-6 in Figs. 1,3,9,11 and Tables 1-2, 5-6; where for brevity mostly embodiment of example 1 will be referenced) comprising:  

the first lens group including only a first-group-first positive lens (e.g. positive L1) and a first-group-second negative lens (i.e. negative L2), disposed in that order from the object side to the image side (as L1 and L2 are only lenses between object side and the aperture A in that order from object to image side, in lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 10the third lens group including a third-group-first negative lens (e.g. L6) and a third-group- second positive lens (e.g. L7), disposed in that order from the object side to the image side (as L6 and L7 are in that order from object to image side, as last two lenses of the lens arrangement, paragraphs [115-124, 135-144], Figs. 1,3,9,11 and Tables 1-2, 5-6), 
a combination of the first lens group (lens L1 and L1) and the second lens group (lenses L3, L4 and L5) together as a single unit (as L1-A-L5 are all part of single integrated group G1, paragraphs [115-124, 135-144], Figs. 1, 3, 9,11), and  
a 15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L6 and L6 and on axis length of L6-L7 from object side of L6 to Image side of L7, satisfies the above range, e.g. value 0.42, 056, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144])
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L6 and L7), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L6 to image side of L7, given data in Tables 1-2, 5-6, see also  paragraphs [115-124, 135-144]). 
But Imaoka is silent that first lens group (L1-L2) and the second lens group (L3-L5) which are a single unit (see above) are moving together to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (i.e. increasing distance between L3-L5 and L6-L7), and that third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (instead L6 of the lens unit is moved along an optical axis for focusing from an infinite-distance to a short-distance, as disclosed in e.g. paragraphs [14, 30, 69-70]).  
However, Ohashi teaches in the same field of invention of an image forming lens and device (see Title, Abstract, paragraphs [10-13, 59-71,125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252] and having similar structure Imaoka lens arrangement), and further teaches that combination of the first lens group (G1) and the second lens group (G2) are moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables, providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93]), and that 
third-group-first negative lens and the third-group-second positive lens having a fixed distance from one another, third lens group does not move during the focusing (i.e. as third lens group G3 with first negative lens and second positive lens being fixed and with fixed distance between them, as G3 is fixed group, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 thus providing image forming lens having stable lens performance that is little varied due to focusing, as it provides suppression of aberrations changes due to focusing and correction of aberrations with good balance, see paragraphs [06, 77, 93])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the lens arrangement of Imaoka according to the teachings of Ohashi by changing and implementing focusing function with the integrated first and second lens group with aperture stop in-between by moving them together to the object side in focusing from infinity to a close distance, increasing distance between the second lens group and the third lens group, while having third lens group with fixed lenses and  not moving during the focusing, in order to provide suppression of aberrations changes due to focusing and correction of aberrations with good balance, while still suppressing increase in the image forming lens system, see paragraphs [06, 77, 93]). Note that as a result of the combination the focusing function of the focus lens of Imaoka is transferred from moving lens L6, previously assigned to third lens group, to moving the integrated first and second lens groups with aperture as a whole, as per modification and teachings of Ohashi, thereby preserving the focusing function of the focus lens of Imaoka. 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an imaging lens system including the specific arrangement where conditional expressions (5) and (6) below are satisfied:
 (5) 55.0 < vdn < 95.0
(6) -5.0 < vdn - vdp < 15.0 
where 5vdp denotes the Abbe number of material of the first-group-first positive lens with respect to the d-line, and vdn denotes the Abbe number of material of the first-group-second negative lens with respect to the d-line, in combination with all other claimed limitations of claim 1. 
With respect to claims 2 and 4-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Claim 15 was previously indicated as allowed.
The examiner’s statement of reasons for allowance was presented in Office Action dated 11/12/2021 and is stated below for completeness:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regard to independent claim 15, the closest cited prior art of Ohashi teaches (see Figs. 1-41) such an imaging lens system  (i.e. image forming lens and device, see Title, Abstract, paragraphs [10-13, 59-71, 125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252]; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a stop (aperture stop S, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a second lens group having positive refractive power (i.e. positive group G2, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); and a third lens group having one of positive refractive power and negative refractive power (i.e. positive or negative group G3, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), disposed in that order from an object side to an image side (in that order from object to image side, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L13), disposed in that order from the object side to the image side (as L11 and L13 are in that order from object to image side, in G1, paragraphs [125-129, 145-162, 169-178, 227-238, 244-252], Figs. 1-5, 22-25), 10the third lens group including a third-group-first negative lens (e.g. L31) and a third-group- second positive lens (e.g. L32), disposed in that order from the object side to the image side (as L31 and L32 are in that order from object to image side, in G3, paragraphs [125-129, 145-162, 169-178, 227-238, 244-252], Figs. 1-5, 22-25), 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 and L32 and on axis length of G3, satisfies the above range, e.g. value 0.67, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L31 and L32 in G3), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L31 to image side of L32 in G3, i.e. on axis length of G2, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25).
Furthermore regarding to independent claim 15, another close cited prior art of Tomioka (US 20150293327, of record) also teaches (see Figs. 1-9) such an imaging lens system  (i.e. imaging lens and apparatus, see Title, Abstract, paragraphs [02, 07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, as G2 is positive as so it’s the ratio of f1/f2, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a stop (stop St, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a second lens group having positive refractive power (i.e. positive group Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); and a third lens group having one of positive refractive power and negative refractive power (i.e. negative group G3, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), disposed in that order from an object side to an image side (in that order from object to image side, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L16), disposed in that order from the object side to the image side (as L11 and L16 are in that order from object to image side, in G1, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 10the third lens group including a third-group-first negative lens (e.g. L31 or L32) and a third-group- second positive lens (e.g. L33), disposed in that order from the object side to the image side (as L31 or L32 and L33 are in that order from object to image side, in G3, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed during focusing, thus increasing the distance between G2 and G3, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4 and Fig. 9), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 or L32 and L33 and on axis length of G3, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as spacing between L31 or L32 and L33, given data in Tables 1-9, of Figs. 1-4), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as spacing between L31 or L32 and L33 and on axis length of G3 or length from R19 to R22 surfaces, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4).
However, regarding claim 15, the prior art of Ohashi, Tomioka and/or Imaoka taken either singly or in combination with any other prior art fail to anticipate or fairly suggest such imaging lens system including the specific arrangement where conditional expressions (5) and (6) below are satisfied:
 (5) 55.0 < vdn < 95.0
(6) -5.0 < vdn - vdp < 15.0 
where 5vdp denotes the Abbe number of material of the first-group-first positive lens with respect to the d-line, and vdn denotes the Abbe number of material of the first-group-second negative lens with respect to the d-line, in combination with all other limitation of the claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872